___________

                                    No. 95-3997
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Southern District of Iowa.
Anna Marie Dungy,                        *
                                         *        [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                      Submitted:    April 10, 1996

                           Filed:   April 23, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Anna Marie Dungy appeals the sentence imposed by the district court1
following her guilty plea to conspiring to distribute cocaine base, in
violation of 21 U.S.C. §§ 841(a)(1) and 846.         For reversal, Dungy argues
the district court erred by concluding it lacked the authority to impose
her federal sentence concurrently to the undischarged state sentences she
was serving.     We affirm.


     Dungy committed the instant offense while on state probation for drug
and firearm offenses.      At the time of Dungy's federal sentencing hearing,
her state probation had been revoked and she was in state custody serving
her sentences.    At sentencing, Dungy




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
argued that U.S.S.G. § 5G1.3(c), p.s. (1995), and application note 6
(formerly note 4) vested the court with the discretion to impose her
federal sentence concurrently to the undischarged state sentences she was
serving, because the Commission used the word "should," as opposed to
"shall."       Relying on United States v. Gondek, 65 F.3d 1, 2-3 (1st Cir.
1995)     (holding       application      note    4     requires     mandatory     consecutive
sentencing) and United States v. Bernard, 48 F.3d 427, 432 (9th Cir. 1995)
(same), the district court concluded it had no discretion to impose the
federal       sentence    to    run   concurrently         to   Dungy's   undischarged    state
sentences,       and     sentenced     Dungy     to   84    months   imprisonment,     to   run
consecutively       to    her    undischarged         state     sentences,   and   four   years
supervised release.


        We review de novo the district court's application of section 5G1.3.
United States v. Brewer, 23 F.3d 1317, 1320 (8th Cir. 1994).                        Sentencing
courts must follow the procedures set out in section 5G1.3 and impose a
sentence accordingly.           United States v. Gullickson, 981 F.2d 344, 349 (8th
Cir. 1992).      As relevant here, section 5G1.3(c) provides that, if neither
subsection (a) nor (b) applies,2 "the sentence for the instant offense may
be imposed to run concurrently, partially concurrently, or consecutively
to the prior undischarged term of imprisonment to achieve a reasonable
punishment for the instant offense" (emphasis added).                     Application note 6
(formerly note 4) states:             "If the defendant was on . . . state probation
. . . at the time of the instant offense, and had such probation . . .
revoked, the sentence for the instant offense




          2
        Subsection (a) and (b) do not apply in this case.       See
U.S.S.G. § 5G1.3(a) (if instant offense was committed while
defendant was serving term of imprisonment, or after sentencing but
before commencing such term of imprisonment, sentence for instant
offense must be imposed consecutively to undischarged term of
imprisonment); U.S.S.G. § 5G1.3(b) (if undischarged term of
imprisonment resulted from offense(s) that have been fully taken
into account in determination of offense level for instant offense,
sentence for instant offense shall be imposed to run concurrently
to undischarged term of imprisonment).

                                               -2-
should be imposed to run consecutively to the term imposed for the
violation of probation . . . in order to provide an incremental penalty for
the violation of probation . . . See § 7B1.3" (emphasis added).


        We agree with the Gondek court's reasoning that, notwithstanding the
Commission's use of the word "should" rather than "shall," the "greater
weight of the evidence suggests" application note 4 (now note 6) is
mandatory.      Gondek, 65 F.3d   at    2-3.   As   the   Gondek   court   noted,
"application note 4 represents the Commission's determination as to what
is `reasonable incremental punishment'" for the conduct described in the
note.    Id. at 3.   The Gondek court also noted that the situations covered
by the note are similar to the situations covered in subsection (a), which
mandates consecutive sentencing, and that the application note references
U.S.S.G. § 7B1.3(f), p.s., which requires consecutive sentencing after the
revocation of federal probation or supervised release.          Gondek, 65 F.3d at
2.      Finally, the Bernard court reached the same conclusion about the
application note, see Bernard, 48 F.3d at 432, and in United States v.
Glasener, 981 F.2d 973, 975 (8th Cir. 1992), we reached a similar result
for sentences imposed before the enactment of application note 4, based in
part on section 7B1.3(f).       Accordingly, we conclude the district court
correctly determined it lacked the discretion to impose Dungy's federal
sentence concurrently to her undischarged state sentences.


        The judgment is affirmed.


        A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-